TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00671-CR



                             Lashown Toure McCombs, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 68888, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant pled guilty to assault with a deadly weapon and was sentenced to eighteen

years imprisonment. The trial court has certified that the case is a plea bargain case, and that

appellant waived his right to appeal. See Tex. R. App. P. 25.2(a)(2). We therefore dismiss the

appeal. Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right to appeal,

“appeal must be dismissed”).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed

Filed: November 20, 2012

Do Not Publish